Citation Nr: 0723295	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-33 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to Department of Veterans Affairs (VA) 
benefits based on the character of discharge from active duty 
from December 1968 to August 1970.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This decision reaffirmed previous VA 
determinations that the veteran's character of discharge 
renders him ineligible for VA benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that, upon receipt of an 
application for service connection, VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  These notice requirements apply to all five 
elements of a service connection claim, which include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim. 
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159(a)-(c) (2006).

An appellant attempting to reopen a previously adjudicated 
claim must additionally be provided notice of the definitions 
of "new" and "material" evidence.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The appellant must also be notified of 
the elements required to establish entitlement to the 
underlying benefit sought, which elements of the underlying 
claim were found insufficient in the prior denial, and the 
types of evidence that would be needed in order to 
substantiate the unestablished elements of the underlying 
claim.  Id. 

The veteran has received no VCAA notice with respect to the 
claim he filed in December 2002.  Therefore, the veteran's 
claim is remanded to the RO in order for a proper VCAA notice 
to be issued.

Accordingly, the case is REMANDED for the following action:

The RO must provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




